Roberts, J.
Where a note is given to a firm “or bearer,” and a suit is brought upon it by some one who holds and owns it in the course of trade, as the bearer thereof, and his name is set out in full as the plaintiff in the suit, it is not necessary to set out the full names of the payees, otherwise than as they are written in the note.
The judgment is excessive, being for an amount exceeding that *374due at the date of the judgment about §2 50. A remittitur of three dollars has been filed, but not until the parties appeared in this court. This having been assigned as error, the judgment must be reversed and judgment rendered here for the correct amount.
Reversed and judgment rendered.